Exhibit 10.1

AMENDMENT NO. 4

TO MATRIX COMMERCIALIZATION COLLABORATION AGREEMENT

AND AMENDMENT NO. 1 TO

MARKETING REPRESENTATIVE AGREEMENT

THIS AMENDMENT NO. 4 TO MATRIX COMMERCIALIZATION COLLABORATION AGREEMENT AND
AMENDMENT NO. 1 TO MARKETING REPRESENTATIVE AGREEMENT (collectively, this
“Amendment”) is dated as of the date of the last signature hereunder and
effective as of January 1, 2014 (the “Amendment Effective Date”) by and between
Musculoskeletal Transplant Foundation, Inc., a non-profit corporation formed
under the laws of the District of Columbia, and having a principal place of
business at 125 May Street, Suite 300, Edison, New Jersey 08837 (“MTF”), and
Orthofix Holdings, Inc., a corporation organized under the laws of the State of
Delaware, and having a principal place of business at 3451 Plano Parkway,
Lewisville, Texas 75056 (“Orthofix”) (each, individually, a “Party” and,
collectively, the “Parties”).

W I T N E S S E T  H:

WHEREAS, the Parties have entered into that certain Matrix Commercialization
Collaboration Agreement dated as of July 28, 2008, as amended by that certain
Amendment No. 1 to Matrix Commercialization Collaboration Agreement dated as of
December 15, 2010, that certain Amendment No. 2 to Matrix Commercialization
Collaboration Agreement dated as of January 9, 2012 and that certain Amendment
No. 3 to Matrix Commercialization Collaboration Agreement dated as of June 25,
2013 (collectively, the “Matrix Agreement”), pursuant to which the Parties have
collaborated on the commercialization of the Matrix (as defined in the Matrix
Agreement); and

WHEREAS, the Parties have further entered into that certain Marketing
Representative Agreement dated as of July 24, 2012 (the “Amniotic Products
Agreement”) with respect to the marketing of certain dried amniotic
membrane-based biomaterial in various sizes (as more particularly defined under
the Amniotic Products Agreement, the “Products”); and

WHEREAS, the Parties desire to supplement and amend their arrangements under
each of the Matrix Agreement and the Amniotic Products Agreement upon the terms
and subject to the conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein, the Parties agree as follows:

ARTICLE I

SUPPLEMENTAL ARRANGEMENTS AND AMENDMENTS

A. Integrated Delivery Networks / Group Purchasing Organizations The Parties
agree that, from and after the Amendment Effective Date and in the event of
sales to integrated delivery networks and/or group purchasing organizations of
the Matrix pursuant to the Matrix Agreement, and of Products pursuant to the
Amniotic Products Agreement, MTF shall initially pay the administrative fees
payable to such organizations attributable, respectively, to the Matrix



--------------------------------------------------------------------------------

and the Products. With respect to all such administrative fees actually paid by
MTF on sales of the Matrix and the Products under its agreements with integrated
delivery networks and/or group purchasing organizations (such fees, unless
otherwise agreed in writing by the Parties, solely to the extent they do not
exceed three and one-half percent (3.5%) of the Service Fees for the applicable
units of the Matrix or the Products under the Matrix Agreement and the Amniotic
Products Agreement, respectively, are referred to as “Administrative Fees”):

(i) Orthofix shall reimburse MTF for a percentage of such Administrative Fees so
paid with respect to the Matrix, that is equal to the percentage of the
applicable Service Fees that is used to calculate the Marketing Fee for the
Matrix under Section 5.2 of the Matrix Agreement, without regard to any
applicable Minimum Service Fee (as defined in the Matrix Agreement); and

(ii) Orthofix shall reimburse MTF for a percentage of such Administrative Fees
so paid with respect to the Products, that is equal to the percentage of the
applicable Service Fees that is used to calculate the Marketing Fee for the
Products under Section 5.2 of the Amniotic Products Agreement, without regard to
any applicable Minimum Service Fee (as defined in the Amniotic Products
Agreement) (the percentage described in clause (i) or (ii) immediately
preceding, as applicable, the “Marketing Fee Percentage”).

Accordingly, together with the last Monthly Statement (as defined under the
Matrix Agreement and the Amniotic Products Agreement, respectively) of each
calendar quarter, MTF shall provide a summary of all such Administrative Fees
paid by MTF during the immediately preceding calendar quarter, together with
reasonable supporting documentation therefor on a product-by-product and
payee-by-payee basis. In addition, together with each Monthly Statement, MTF
shall provide to Orthofix an invoice for an amount equal to the product obtained
by multiplying (x) the amount of such Administrative Fees paid by MTF during the
applicable month by (y) the applicable Marketing Fee Percentage. Orthofix shall
pay such amount to MTF within forty-five (45) days after receipt of such
invoice. In the event Orthofix fails timely to pay any such amounts, MTF may, in
addition to any other remedies available to it, assess interest at a rate of one
percent (1%) per month on all such unpaid amounts. MTF shall indemnify, defend,
and hold harmless Orthofix from and against all Damages (as defined under the
Matrix Agreement and the Amniotic Products Agreement, respectively) arising out
of the payment of any Administrative Fees by MTF to any integrated delivery
network and/or group purchasing organization in violation of applicable law,
subject, however, to the same procedures applicable to indemnification and
limitations thereon as set forth in the Matrix Agreement and the Amniotic
Products Agreement, respectively (such provisions applied, mutatis mutandis).

B. Shipping. The Parties agree that, from and after the Amendment Effective
Date, MTF shall initially pay the cost of shipping charges and courier fees with
respect to the Matrix and the Products, but if (i) Orthofix has requested in
writing that MTF provide expedited delivery or courier service of any shipment
of the Matrix or a Product and has approved the applicable shipping or courier
charges, and (ii) less than the entirety of the shipping and courier charges are
invoiced to the applicable customer on sales of the Matrix pursuant to the
Matrix Agreement, and of Products pursuant to the Amniotic Products Agreement,
then Orthofix shall reimburse MTF for a percentage of such shipping and courier
charges not invoiced to customers



--------------------------------------------------------------------------------

that is equal to the applicable Marketing Fee Percentage. Accordingly, together
with each Monthly Statement, MTF shall set forth the amount of all such shipping
charges with respect to the Matrix and the Products that were not invoiced in
the amount of the entirety thereof, together with reasonable supporting
documentation therefor on a product-by-product basis, and shall provide to
Orthofix an invoice for an amount equal to the product obtained by multiplying
(x) the amount of all such shipping charges not invoiced on sales of the Matrix
with respect to the applicable month pursuant to the Matrix Agreement, and of
Products pursuant to the Amniotic Products Agreement by (y) the Marketing Fee
Percentage then in effect. Orthofix shall pay to MTF within forty-five (45) days
after receipt of such invoice. In the event Orthofix fails timely to pay any
such amounts, MTF may, in addition to any other remedies available to it, assess
interest at a rate of one percent (1%) per month on all such unpaid amounts.

C. Marketing Fee Calculation and Payment Terms. For periods commencing with the
Amendment Effective Date, the Marketing Fees under both the Matrix Agreement and
the Amniotic Products Agreement shall be (1) calculated based on the total
amount of Service Fees invoiced by MTF (but net of any documented bad debt
adjustments for invoices dated after January 1, 2014 which MTF has provided
reasonable supporting documentation to Orthofix), instead of based on Service
Fees received by MTF, and (2) paid by MTF to Orthofix no later than the
fifteenth (15th) day of the second calendar month after the end of the calendar
month to which they relate. Accordingly, the Matrix Agreement and the Amniotic
Products Agreement are hereby amended as follows as of the date first
above-written:

(i) Paragraph (b) of Section 4.1 of the Amniotic Products Agreement is hereby
amended by deleting the phrase “fifteen (15) days” contained therein and
inserting in lieu thereof the phrase “forty-five (45) days”; Paragraph (b) of
Section 4.1 of each of the Matrix Agreement and the Amniotic Products Agreement
is hereby amended to insert a reference to “commencing January 1, 2014”
immediately following the reference to “calendar month”; clause (i) of Paragraph
(b) of Section 4.1 of each of the Matrix Agreement and the Amniotic Products
Agreement is hereby deleted and the following inserted in lieu thereof: “(i) all
Services Fees invoiced by MTF (but net of any documented bad debt adjustments
for invoices dated after January 1, 2014 which MTF has provided reasonable
supporting documentation to Orthofix),”; clauses (ii) and (iv) of Paragraph
(b) of Section 4.1 of each of the Matrix Agreement and the Amniotic Products
Agreement are hereby deleted; and clauses (iii) and (v) of Paragraph (b) of
Section 4.1 of each of the Matrix Agreement and the Amniotic Products Agreement
are hereby re-designated, respectively, as clauses (ii) and (iii);

(ii) the first sentence of Section 5.2 of the Amniotic Products Agreement is
hereby amended by inserting a reference to “second” immediately prior to the
reference to “previous”; and the first sentence of Section 5.2 of each of the
Matrix Agreement and the Amniotic Products Agreement is hereby amended: (x) to
insert a reference to “commencing January 1, 2014” immediately following the
reference to “calendar month”; and (y) by deleting the phrase “Service Fees
received by MTF” and inserting in lieu thereof the phrase “Services Fees
invoiced by MTF (but net of any documented bad debt adjustments for invoices
dated after January 1, 2014which MTF has provided reasonable supporting
documentation to Orthofix)”; and



--------------------------------------------------------------------------------

(iii) Section 5.2 of each of the Matrix Agreement and the Amniotic Products
Agreement is hereby further amended by adding the following statement
immediately after the third sentence: “For clarity, payment of the Marketing Fee
will be made by wire transfer no later than the fifteenth (15th) day of the
second calendar month after the end of the calendar month in which the
applicable Service Fees were invoiced (e.g., the Marketing Fee with respect to
Service Fees invoiced in January will be due no later than March 15).”;

it being acknowledged and agreed that the provisions of Sections 4.1(b) and 5.2
of each of the Matrix Agreement and the Amniotic Products Agreement will have no
further application with respect to calendar months prior to the Amendment
Effective Date; provided, however, that, MTF shall pay to Orthofix a “true-up”
payment of $5,930,976.13, reflecting the Marketing Fees that, giving retroactive
effect to such amendments with respect to calendar months prior to the end of
calendar year 2013, would have been owed in respect of Service Fees invoiced by
MTF (but net of any documented bad debt adjustments for invoices dated prior to
January 1, 2014 which MTF has provided reasonably supporting documentation to
Orthofix) and not received by MTF. Such true-up payment will be net of all
payments of Marketing Fees made by MTF to Orthofix subsequent to the Amendment
Effective Date, relating to amounts received prior to the end of calendar year
2013. The true-up payment will be made in three equal installments on,
respectively, April 1, 2014 of $1,976,992.04, May 1, 2014 of $1,976,992.04 and
June 1, 2014 of $1,976,992.04.

D. Non-Accountable R&D Charge. Following the Amendment Effective Date and
through the Term set forth in the Matrix Agreement, Orthofix shall be obligated
to pay to MTF a non-accountable annual charge of One Hundred Thousand Dollars
($100,000), to be used by MTF, in its sole discretion, to fund research and
development activities by MTF with respect to bone growth allograft products
containing viable allogeneic stem cells derived from cadavers. Any and all
products, technologies and discoveries, other than the Matrix, developed or
discovered as a result of such activities shall constitute “Product Concepts”
subject to Section 6.2(a) of the Matrix Agreement, and shall be subject to the
right of first offer, right of first refusal and other terms and conditions set
forth in Section 6.2 of the Matrix Agreement. As requested by the Steering
Committee from time to time, MTF shall provide a summary of and reasonable
documentation regarding the activities conducted by MTF pursuant to this
Paragraph D and the results of such activities. Accordingly, contemporaneously
with the date of this Amendment and thereafter at the beginning of each calendar
quarter during the Term of the Matrix Agreement, MTF shall submit to Orthofix an
invoice for a quarterly payment of Twenty Five Thousand Dollars ($25,000), and
Orthofix shall pay such amount to MTF within forty-five (45) days after receipt
of such invoice. In the event Orthofix fails timely to pay any such amounts, MTF
may, in addition to any other remedies available to it, assess interest at a
rate of one percent (1%) per month on all such unpaid amounts.



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

A. Accrued Obligations. Expiration or termination of the Matrix Agreement and
the Amniotic Products Agreement, or either of them, or any obligation to deliver
Monthly Statements, shall not extinguish any right of MTF under Article I,
Sections A through C hereof with respect to quantities of the Matrix and
Products sold prior to the effective date of such expiration or termination.

B. NuVasive License. Orthofix hereby represents, warrants and confirms to MTF
that it has complied with the provisions of the NuVasive License (as defined in
the Matrix Agreement), including without limitation, Section 3.2 thereof, with
respect to this Amendment.

C. Original Agreements. The provisions hereof shall in all respects supplement
and amend the terms of the Matrix Agreement and the Amniotic Products Agreement,
respectively. As supplemented and amended hereby, each of the Matrix Agreement
and the Amniotic Products Agreement shall remain in full force and effect.

D. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, and all of which taken together will
constitute one and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

MUSCULOSKELETAL TRANSPLANT

FOUNDATION, INC.

    ORTHOFIX HOLDINGS, INC. By:  

/s/ Bruce Stroever

    By:  

/s/ Emily Buxton

Title:   President & Chief Executive Officer     Title:   Chief Financial
Officer Date:   4/1/14     Date:   4/1/14